Council Question Time
The next item is Question Time (B6-0437/2006).
We will be taking the following questions to the Council.
Subject: Provision of services and freedom of movement for families with children
European families are protesting in increasing numbers against the discrimination to which they are subjected in connection with the provision of services and exercising their right to freedom of movement within the EU because they are accompanied by children under the age of 15.
Recent articles in the Greek press have taken a positive view of the exclusion of children from commercial public premises such as hotels, restaurants, etc.
What measures will the Council take to eliminate discrimination and age 'racism' against children, adolescents and their families? Are there plans to harmonise the requirements in regard to the provision of services and guaranteeing freedom of movement within the EU to prevent the infringement of the rights of young Europeans and their families?
President-in-Office of the Council. (FI) Madam President, in reply to the question the Council would first like to remind everyone that Article 18(1) of the Treaty establishing the European Community states: 'every citizen of the Union shall have the right to move and reside freely within the territory of the Member States, subject to the limitations and conditions laid down in this Treaty and by the measures adopted to give it effect'. As the honourable Member certainly knows, the Commission, as the body that monitors the Treaty, must ensure that the provisions of the Treaty and the rules and regulations made by the institutions pursuant to it are complied with. That being the case, the question by the honourable Member should really be put to the Commission.
In July this year the Commission published a communication aiming at an EU strategy on children's rights with the purpose of promoting and protecting children's rights effectively in internal and external policies of the European Union and supporting measures taken in this area by the Member States. Decisions on child and family policy proper are taken at national level.
(EL) Madam President, I too wish to take my turn in reminding the Council representative that the Commission may design the strategy, but the application of it is undertaken by the Member States. In the Council, all the Member States must establish what the situation is and what the problems are of families moving with children; that is why I put this question to the Council, in knowledge of the Treaties and the new Commission communication.
President-in-Office of the Council. (FI) Madam President, we all have laws to prevent discrimination against all population groups and ages, such as the Racial Equality Directive and the Directive on discrimination in employment and occupation. They incorporate rules on such areas as the prohibition of discrimination in many everyday situations.
As for the examples given of, for example, restaurant culture by the honourable Member, we do have to remember that citizens of the Member States, in addition to the Council, have, as consumers and, when it comes down to it, those who are paying for these services, also have considerable powers of influence on what sort of culture should evolve from the perspective of families with children.
(DE) Madam President, I just wanted to draw your attention to the fact that this is a problem not only in Greece, but also in Austria, where it is positively prevalent, and where hotels count it as one of their main selling points that they allow no children, or will not accommodate families with them.
What I would like to know is whether something can be done about this, at any rate as regards advertising. There are, after all, other areas in which advertising can be restricted, and that might be one possibility.
President-in-Office of the Council. (FI) Madam President, there has of course been much discussion in the area of advertising relating to children, especially with regard to marketing and what sort of marketing and in what situation it is suitable when it is aimed at children. As concerns the example given by the honourable Member asking the additional question with regard to hotels, I would say again what I said in my previous answer, that obviously consumer organisations and paying customers can have a say in what sort of services should be on offer.
Subject: Reinforcement of FRONTEX
Frontex, the body responsible for monitoring the Union's external borders that was set up last year, has commenced its operations, but is under-resourced and notoriously ineffective.
Will the Council propose the adoption of measures to increase the effectiveness of Frontex, whether by cooperation between Member States or by allocating additional resources at Community level?
President-in-Office of the Council. (FI) Madam President, it is Council Regulation of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union that provides for the establishment of Frontex and its tasks, structure and the requirements pertaining to its financial administration. Under the Regulation, the Council is given information concerning the Agency's action programme, the general and special risk analyses that it prepares, an annual general report and the Agency's budget. Measures to amend the Regulation's provisions may only be proposed by the Commission.
It is primarily the task of Frontex's Management Board to approve measures relating to its organisational structure, staffing policy and action programme, and the Council takes no part in it.
It is still the responsibility of the institutions of the EU to evolve Community policy on the control of external borders and relevant legislation. Close coordination between the agency and the institutions must therefore be assured, and there are arrangements in existence for this purpose under the Frontex Regulation. Regarding this, I would refer you to the relevant Proposal for a Regulation of the European Parliament and of the Council establishing a mechanism for the creation of Rapid Border Intervention Teams. Its purpose is to enhance operative activities undertaken by the Agency and promote solidarity between Member States and the Community during a crisis.
The European Council proposed last December that the Member States, the Council and the Commission should take certain measures before the end of the year to improve practical cooperation among the Member States. These included strengthened control and monitoring of the EU's southern maritime border and the Medsea study on the Mediterranean Coastal Patrols Network, which Frontex has now completed.
In recent months the Council, for example in its session on 24 July and at the informal ministerial meeting in September, has been paying particular attention to improving operative cooperation between the Member States and Frontex, and, in particular, the situation in the Mediterranean region and Africa. On these occasions such themes as Frontex's role and its participation in operative activities, especially in the Mediterranean and with regard to the African situation, were discussed. The Council was satisfied with the measures implemented by Frontex and the Commission and stressed that operative cooperation should continue to be developed further.
At the end of October the Council also adopted its conclusions on strengthening the external maritime border in the south. In its conclusions it urged Frontex to promote a feasibility study on the establishment of a European Surveillance System which, in its initial phase, would cover the whole of the southern maritime border of the Community and the Mediterranean Sea. The Council also asked Frontex to consider setting up regional centres with links to one another, which would be at Frontex's disposal in operational matters in different maritime areas or sections thereof.
The Council, however, does not have to propose that appropriations should be granted for Frontex's budget for additional action.
According to Article 33 of Council Regulation establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union and the Hague Programme, the work of Frontex will be assessed with reference to a Commission evaluation before the end of next year.
(ES) Madam President, the Council's reply has reassured me, and I am going to say something surprising: Frontex has worked. Despite being at an experimental stage, its work in the Canary Islands, in the large area of sea surrounding the Canary Islands, has been effective.
The concern is the precariousness of the institutions and the lack of economic and financial resources. The Presidency has referred to that, but the specific question I would like to ask is whether you believe that it will be possible to continue the Frontex operation in the Atlantic after 1 January, and whether the Council believes it is worth spending money on resources, on maintaining this Agency, which, I would repeat, has worked, is still working, and is proving to be effective.
President-in-Office of the Council. (FI) Madam President, first it is obviously encouraging to hear that Frontex has been successful. While we admit that it has also had some problems, or at least challenges, we have to remember that the Agency is still very young and, at the same time, it has its administrative structure and tasks to attend to. Moreover, it has already been involved in very many operations both in the Mediterranean Sea and elsewhere. Obviously, whether the scope and effectiveness of this operation can continue also depends on additional financing.
(DE) Madam President, the President-in-Office of the Council spoke about how difficult it is to get funding for Frontex. Frontex is being supported. Is the Council also considering doing something to relieve the burden, for example mounting information campaigns in the countries of origin, in order to make potential migrants aware of the possible consequences of illegal immigration or of the other options available for legal immigration? Is it also considering reducing the load by taking action that would make it impossible, in future, to legalise illegal immigrants in the way in which they have been?
President-in-Office of the Council. (FI) Madam President, one very crucial question, which relates generally to illegal immigration or immigration as a whole, is obviously the extent to which we cooperate with countries of origin and transit. Recently in the Union the aim has been to focus special attention on points of contact between immigration itself and development, working on the notion that we should be able to enhance cooperation with countries of departure so that the pressures on people migrating are also lessened in those places.
Of course, one area of this cooperation with countries of origin is to provide information on what is actually possible and what is not. In November the next high level conference between the EU and African countries will be held in Tripoli and the main theme there will be immigration.
I have two points. First of all, a few months ago we were hearing about problems around the hosting of the agency in Poland: inadequate provision of accommodation and so on. Have those problems been resolved?
Secondly, will the Finnish Presidency pledge to support and to persuade other Member States to accept the amendments that the European Parliament is about to vote to the budget of FrontEx? This is Amendment 836, to restore the sum as proposed by the Commission, i.e., not to follow the Council cuts and to put even more resources in reserve. Will the Finnish Presidency support that increase in resources?
President-in-Office of the Council. (FI) Madam President, Frontex's ability to deal with these illegal immigration situations, and that of the Union generally, naturally depends very much on what level of commitment there is in the Member States. This has been discussed recently in detail at various Union levels, most recently at the EU Lahti Summit last Friday, but this debate is still going on, so in that respect it is still hard to give an absolutely precise answer to this question.
Subject: Sharing information on convicted paedophiles
What is the state of play in the Council regarding the proposed 'Framework Decision on the recognition and enforcement in the EU of prohibitions arising from convictions for sexual offences committed against children'? It would mean that if a paedophile or child molester was disqualified from working with children after conviction for a sex attack or involvement in child pornography in one Member State, that information would be shared so that their name could be entered on other national sex offender registers and the ban enforced EU-wide.
Why has the Council apparently been unable so far to agree on this important proposal which the European Parliament backed in June 2006 and which would give a practical example to Europe's citizens of the EU's valuable role in combating crime and increasing security? Has the Council abandoned its declared goal of prioritising the fight against the sexual exploitation of children?
President-in-Office of the Council. (FI) Madam President, the initiative of the Kingdom of Belgium with a view to the adoption by the Council of a Framework Decision on the recognition and enforcement in the European Union of prohibitions arising from convictions for sexual offences committed against children of November 2004 is at present being debated by working groups in the Council. Most recently it was discussed by the criminal case cooperation team in October, just a week ago. An examination of the initiative also forms part of the discussions which the Council working groups are holding on other proposals, such as that for a Framework Decision on taking account of convictions in the Member States of the European Union in the course of new criminal proceedings and that for a Council Framework Decision on the organisation and content of the exchange of information extracted from criminal records between Member States. There are thus two other proposals for framework decisions on the table.
The aim which these instruments have in common is to create structures to ensure that details on someone's criminal background are available generally and readily. When all the Member States have eventually implemented these acts in their national legislation, it should be easier to prevent a convicted individual from working with children or committing crimes against children once again. The Council is therefore continuing to debate these proposals for framework decisions.
It seems to me that the Council is going nowhere fast on these proposals. Nearly two years ago we had an ambitious programme from the Commission in response to strong public interest in ensuring that criminals, like sex offenders, are not the ones who exploit borders and profit from them. It seems to me that Member States are not getting their act together on this. I do not understand how we can tell our public that the EU is effective in combating crime if the Council is so slow in deciding on these top-priority measures to make sure that criminals are truly tracked, wherever they go.
President-in-Office of the Council. (FI) Madam President, the protection of children, especially from the possibility of new assaults by those convicted of sex crimes, is obviously vitally important. There are, however, many very practical problems, as well as problems relating to principles, attached to these proposals for framework decisions, for example, the fact that this ban on occupation principle does not even exist in all the Member States. We therefore need to look for a way of dealing with the problem which can be applied in all the Member States of the Union.
(PT) Madam President-in-Office of the Council, thank you very much for the information. My question is very precise and direct, so that we can judge your position.
Does the Council, that is to say, the Finnish Presidency, not believe that citizens having access to personal data on those convicted of paedophilia or sexual violence against young people is an excellent tool in the fight against crime of this nature?
President-in-Office of the Council. (FI) Madam President, this is an aim we all share: children can be protected from convicted individuals and there are different ways of doing that in the Member States. For example, in my country there is a system in place where an employer has the right to obtain the criminal records of those seeking or applying for certain kinds of job and to use them to consider whether the person is suitable for the job. Such jobs, however, are very precisely defined. There are different ways of doing this in the Member States, and that is one reason why progress in this matter has been slow in the opinion of many Members of Parliament.
I should like to refer to a specific case as a means of illustrating that the sharing of information is not enough. Paul Hunter Redpath is a convicted paedophile who served the custodial part of his sentence in my constituency of Northern Ireland and then recently took refuge in the Republic of Ireland, in breach of the probation part of his sentence. He can now live there freely, and is unable to be arrested, whereas in Northern Ireland the penalty for breaching his probation order would be an immediate return to prison.
Is this case not a clear indication that full extradition arrangements are needed, otherwise justice will be evaded and full protection not afforded to the vulnerable? Can the President-in-Office accept that proper extradition is the optimum requirement?
President-in-Office of the Council. (FI) Madam President, this Question Time slot is obviously not about what I can personally endorse, but what sort of discussions and decisions the Council should aspire to. The Council, however, now intends to proceed in accordance with the assimilation principle, which means that a Member State would be obliged to attach to convictions in a foreign court legal effects that are equivalent to those which they attach to national convictions, although this is ultimately very much to do with wider cooperation on justice and home affairs and how we can otherwise make progress in the area of mutual recognition of convictions and judgments and the matter of extradition.
Since its author is not present, Question No 4 lapses.
Subject: Aviation sector
Can the European Council outline what new measures it intends to pursue to improve passenger safety on European airlines in light of the ongoing threat of international terrorism?
President-in-Office of the Council. (FI) Madam President, Regulation (EC) No 2320/2002 of the European Parliament and of the Council establishing common rules in the field of civil aviation security represents the Community's current legal framework in the area of civil aviation security. The Regulation, which was made as a result of the September 11 terrorist attacks, has been in force since January 2003.
To correct the problems which emerged in the implementation of this Regulation, the Commission put forward a proposal in September 2005 to replace the Regulation with a new one. In March of this year the Council adopted a general approach on the Commission proposal. In June the European Parliament adopted its position at first reading, which contained 85 amendments. On the basis of this, the Council achieved political consensus on the proposal on 12 October. The adopted text is to be formally reinforced as a common position in a future Council session and submitted to the European Parliament, so that consensus can be swiftly reached at second reading.
In consideration of the security problems experienced by the United Kingdom in August this year, the Council hopes that the institutions will reach consensus on the new Regulation as quickly as possible. The impact of the new security measures recently introduced by the Commission and its committee for civil aviation security should, in addition, be monitored continually.
Is the Council satisfied that there is enough cooperation between EU Member States in the fight against international terrorism? Do you agree that Europol and the EU Anti-Terror Office are being adequately funded?
President-in-Office of the Council. (FI) Madam President, naturally we can always improve our efforts in the fight against terrorism. A lot of measures have of course been taken, especially in recent years, but there is always definitely room for improvement.
(LT) Madam President-in-Office of the Council, most of us arrive here by air. I cannot remember even one case over recent years when aircraft were not delayed by a half-hour or an hour. Usually, the reason given is security issues. Could the reason be - and perhaps this really is the case - poorly organised and performed work?
Will we still be able to verify whether security requirements are truly being applied after adoption of this document?
President-in-Office of the Council. (FI) Madam President, as well as decision-making it is obviously very important that we monitor implementation and also continuously monitor changes in the operational environment. It is also vital, of course, that we are able to establish identical rules for different airports and different Member States. Obviously, good predictability will definitely enable us in everyday practical circumstances to tell beforehand how much time security checks, for example, will take up and thereby reduce the amount of inconvenience caused to passengers. I nevertheless think that we who travel very regularly also need to get used to the fact that air travel has become a more challenging occupation than before.
(DE) Madam President-in-Office of the Council, I would like - in my capacity as rapporteur on the extension of the powers of the European Air Safety Agency - to report to you that the Committee on Transport and Tourism has, with reference to this subject, also discussed the possibility of entrusting the EASA with security functions. I would be interested to know what the Presidency of the Council thinks about that idea.
Now for my second question. Something that has struck me personally is that the privatisation of security checks at airports has had the consequence that these are less able to deal with extreme situations than, for example, the police. Would it not make sense to reverse this privatisation and have security checks carried out once more by state agencies?
President-in-Office of the Council. (FI) Madam President, obviously it is good for the Council to look at and discuss, for example, how the work of the European Aviation Safety Agency needs to be made more effective, but of course powers and competencies can only be transferred to it to the extent that the Member States say they are willing to endorse that. I find it very hard to believe that the speed of a security check should depend on whether we are dealing with a private player or a state institution. The question is more about targeting resources and how much there is in the way of resources generally. It is obvious that airports, especially at busy times, must have problems coping with large numbers of passengers.
Subject: The status of the Irish language
The Irish language becomes an official working language of the EU institutions on 1 January 2007.
Can the European Council make a comprehensive statement as to the preparations that have been put in place to guarantee that the EU institutions will have all the necessary systems in place so as to ensure that the Irish language becomes, in practice, an official working language of the European Union on 1 January next?
President-in-Office of the Council. (FI) Madam President, at the request of the Irish Government, the Council altered the rules on language in June 2005 and added the Irish language to the list of official and working languages of the European Union institutions. The Council decided that the institutions would not have to draft all legal provisions in Irish or publish them in this language in the Official Journal of the European Union. This decision is therefore a departure from the rules. It will remain in force for five years and that period may be renewed. It was also decided that the derogation would not apply to the regulations made in the codecision procedure.
In accordance with the decision to add Irish to the list of working languages, the Council has taken all the necessary practical steps to ensure that there is due implementation of the decisions as from 1 January 2007, when the Regulation comes into force.
I thank the President-in-Office for her reply. Can I take it that, apart from the derogation mentioned, the Irish language will be given equal treatment with all other languages of this Parliament?
President-in-Office of the Council. (FI) Madam President, as I said, the Irish language has been added to the list of the official and working languages of the European Union on the strength of the derogation which I have just referred to. Parliament will itself also have the right to decide how it will in practice implement this. When I said, however, that the Council has taken all the necessary steps to implement the decision, that refers to many sorts of practical issues and in my first answer I did not want to describe in detail everything that will be taking place there, but everything that this decision requires.
- (LT) I have a question for Mrs Lehtomäki concerning the future; while having 21 official languages in the European Union does, of course, reflect our precious national diversity, it is, on the other hand, becoming costly and increasingly complex.
What do the Council and the country holding the Presidency think about the future? Will this circle continue to expand or will some measures perhaps be applied to simplify language-related procedures?
President-in-Office of the Council. (FI) Madam President, as the honourable Member says, linguistic diversity is central to European culture and the pluralism of European cultures. It has to be admitted, however, that for practical reasons and reasons of costs, the Council, where it concerns informal meetings, has more limited arrangements for languages or interpreting and there are sometimes just two, occasionally five or six, languages used. In fact the system has worked very well in practice.
Subject: Tightening up of press censorship in China
The Chinese authorities have recently imposed tighter curbs on the foreign press, making it subject to strict internal rules. News circulated by foreign press agencies is first to be checked and, if deemed necessary, censored, the new rules explicitly state, in order not to jeopardise the stability, national unity and sovereignty of the country. This is yet another instance of violation of human rights. The Commission has already voiced its concern and intends to raise the issue in future contacts with China.
Will the Council be doing the same, and what measures does it propose to take against this totally unjustified press censorship?
President-in-Office of the Council. (FI) Madam President, like the honourable Member, the Council is worried about tighter press censorship in China. At all the rounds of the EU-China human rights dialogue held twice a year, the European Union has systematically and repeatedly urged China to ratify the International Covenant on Civil and Political Rights, which contains rules on freedom of expression. It has also encouraged China to lift travel restrictions on foreign journalists and made other demands that relate to interviewing Chinese citizens. This issue was raised at the round of talks on 19 October in Beijing as part of the EU-China human rights dialogue.
(NL) Madam President, Madam President-in-Office of the Council, when the freedom of the press is curbed in some poor African country, then the Council is the first to denounce this in the sharpest terms and to threaten sanctions. When it happens in China, people simply express their concern. This has all the hallmarks of double standards. My question is specifically: will the violation of the freedom of press in China once again feature on the agenda at the next EU-China summit? Secondly, what specific measures will you be taking in order to actually demand that China's freedom of press and human rights in general be upheld?
President-in-Office of the Council. (FI) Madam President, the Foreign Ministers of the country to hold the presidency and China met at the ASEM Summit in Helsinki on 10 September. At the time the matter of freedom of the press was in the limelight and the discussions between the Foreign Ministers devoted much time to this. We might therefore say that the European Union's reaction is just as swift as when it talks to other countries, and in a similar vein.
At the start of September, there was a summit meeting held between the European Union and China and at this meeting the question of human rights was also discussed generally.
Subject: EU Fundamental Rights Agency
Can the European Council make a statement as to the state of progress on setting up the new EU Fundamental Rights Agency, and could it specify the likely powers that this agency will have?
President-in-Office of the Council. (FI) Madam President, at its meeting in June 2006 the European Council welcomed the progress that had been made in talks relating to the proposal put forward by the Commission in July last year for a Regulation establishing a European Agency for Fundamental Rights and a proposal for a Council decision empowering the European Agency for Fundamental Rights to pursue its activities in areas referred to under the third pillar in the Treaty on European Union, which is to say cooperation on justice and home affairs. The European Council asked for the necessary measures to be implemented as soon as possible, so that the Agency could be set up and so that it could start operations on 1 January 2007.
In accordance with the European Council conclusions, the Finnish Presidency held a number of bilateral meetings in July, August, September and October with the aim of resolving the main question still unanswered, namely extending the work of the Agency to areas covered by the third pillar in the Treaty on European Union. At a Council session in early October the Presidency presented a review of the talks that had been held and asked for support for the idea of extending the work of the Agency to areas covered by the third pillar in the Treaty on European Union, but in a more restricted format than in the Commission's original proposal. The majority of the delegations that presented their view supported this approach by the Presidency, although some wondered whether a proper legal basis for the move would be found. The Presidency is continuing to look at the options and will put forward an interim proposal to the delegations in the near future.
As regards the Agency's competence, the aim of the Agency is to provide advice and expertise on fundamental rights to Community institutions, bodies and agencies when they are applying Community law, and in this way help them guarantee a respect for fundamental rights when they implement measures or determine policy within the context of their competences.
There is general consensus that establishing such an agency would create added value for EU policy on human rights and increase its coherence. The Agency will also be the main point of contact in the European Union for matters relating to fundamental rights. It will discharge its duties, complementing the work of the Council of Europe and in synergy with it, if the decisions on establishing it are taken.
The points you have raised reflect the concern that many of us in Parliament have that, once we propose this agency, the initial role we had envisaged for it will be diluted until it ends up as a think-tank or a contact point that would merely be distributing information from one Member State to another, rather than taking a leading role in defending fundamental rights. Maybe you could enlighten us as to whether that is a true interpretation of what you have been outlining concerning the bilateral meetings.
President-in-Office of the Council. (FI) Madam President, first it has to be said that it is intended that this Agency should be an advisory, expert body. We also of course believe, however, that it would be difficult to justify to our citizens the establishment of a Fundamental Rights Agency which would be denied the right to exercise the key competences necessary to do its job and undertake action under the third pillar. Accordingly, the work on this issue continues.
It seems to me that the Member States are muddling their way through to creating an agency that will not have within its responsibilities the very subject area where EU action is most likely to cause problems with regard to human rights.
I have a further question: does the Council not agree that we seem to be creating more and more agencies, like confetti sprinkled around the Member States, so that everybody has one, rather than when there is a real need - not so much this one, perhaps, but many of the others that have been created? All of them have a top-heavy structure with a management board with representation from every Member State and an administration that is sometimes smaller than the management board.
President-in-Office of the Council. (FI) Madam President, perhaps there is an aim sometimes and in some contexts to do this. As the country to hold the presidency, however, we have tried to aim for an administrative structure that is as light as possible. With regard to the Fundamental Rights Agency, however, as I said at the start, there is positive consensus that it is necessary. Accordingly, we have to work hard to ensure that the decisions are taken, that the Agency can start to function as from 1 January, and that it has competence in key areas of its operation.
Subject: EU- Iranian relations
Can the European Council make a statement on the present state of play with regard to EU-Iranian relations, addressing in particular the issue of the future of the nuclear industry in Iran?
President-in-Office of the Council. (FI) Madam President, the Council is committed to doing more to build long-term relations with Iran based on trust and cooperation. Improved relations will mean progress in all the problematic issues, among which are human rights, terrorism, Iran's attitude to the peace process in the Middle East and local matters there, and Iran's nuclear programme.
In the matter of Iran's nuclear industry, the Council has many a time said it was committed to a diplomatic solution, which would take account of the international concern about Iran's nuclear programme, but at the same time confirms Iran's right to the peaceful utilisation of nuclear power in accordance with the Nuclear Non-Proliferation Treaty. Regarding this, the Council stated on 17 October that it greatly valued the perseverance with which High Representative Javier Solana has since June encouraged Iran to respond to the demands of the International Atomic Energy Agency's governing board and the UN Security Council and continued talks on long-term arrangements.
The EU views seriously the IAEA's evaluation that it has not been able to make any progress in almost four years of continued close monitoring in its efforts to confirm the accuracy and scope of Iran's announcements regarding the peaceful nature of its nuclear programme.
The EU is also very worried that Iran has not ended all its uranium enrichment and reprocessing activities, as the IAEA's governing board and the UN Security Council have asked. The Security Council stated in its Resolution 1696 that it intended to implement relevant measures under Article 41 unless Iran complied with the demand. The Council accordingly is of the opinion that, if Iran continues its uranium enrichment activities, the Union will have no other alternative but to back talks on these sanctions. The Council this month stated that the door to the negotiating chamber was still open for Iran, and urged the country strongly to opt for the positive approach that had been proposed for it.
The EU's High Representative put forward to Iran on 6 June proposals drawn up by six countries. These far-reaching proposals would form a basis for a long-term agreement and would give Iran everything it needs to develop its current civil nuclear energy sector, and they also take account of international concerns. Opting for this positive approach would prepare the way for new relations with Iran, which could be based on mutual respect and extended cooperation in politics and economic matters. The Council hopes that progress can be made along this enlightened path.
I can see that you are trying to have confidence-building measures between Europe and Iran, to try to better relations between the two of them and act as honest broker in this serious situation; but the idea of sanctions does not really work. It did not work in Iraq and it is not going to work in Iran. It is quite a wealthy, oil-rich country and they will just carry on. It may affect them somewhat, but it is not going to affect them that much in the long run.
There are certain issues that you touched on yourself. One of these is the shipment of heroin out of Afghanistan through Iran, and considering that there are about three million heroin addicts in Iran and they have lost about 3000 troops on the border trying to stop this going on ...
(The President cut off the speaker)
President-in-Office of the Council. (FI) Madam President, the discussion on possible sanctions obviously relates to the fact that the UN Security Council's Resolution 1696 is something the European Union is also committed to.
Drugs trafficking is linked to the general situation in Afghanistan, which could even be the topic of a separate question. The Union is committed long-term to the diverse development of Afghanistan, as well as the peacekeeping operation and crisis management in that country, so that the production of drugs is kept in check there.
Subject: EU facilitation for trade as a confidence-building measure between India and Pakistan
In my report on EU-India Trade and Economic Relations, I called on 'both India and Pakistan to further reduce administrative impediments to implementing trade-related confidence-building measures and for the EU to offer technical assistance, if required, in this regard'. Similarly, Council Regulation (EEC) No 443/92 highlights regional cooperation as a 'priority area' for assistance and an important sector for economic cooperation.
What role does the Council believe trade could play in bringing India and Pakistan closer to a peaceful resolution of the Kashmir question? Was this issue discussed at the recent EU-India Summit in Helsinki and what conclusions were reached? Could the Council outline any programmes, or proposals for programmes, that would support trade-related confidence-building measures between India and Pakistan, with specific reference to Kashmir and post-earthquake reconstruction, as well as supporting closer economic integration in SAARC in general?
President-in-Office of the Council. (FI) Madam President, the Council agrees that trade could have major significance in bringing India and Pakistan closer together.
In its conclusions in February 2004 the Council repeated that it supported efforts to promote regional cooperation within the framework of the South Asian Association for Regional Cooperation (SAARC) and especially the agreement on establishing a free trade zone in South Asia by the year 2006. The EU is pleased with the recently signed South Asia Free Trade Agreement (SAFTA), but understands that some Member States of SAARC still have unresolved bilateral issues. Resolving these would give the Member States of the Association the opportunity to derive full benefit from the agreements they are signatories to.
Generally speaking, the EU still supports all the efforts being made to facilitate trade in multilateral contexts as they are an important way to strengthen trade and investment links between the different countries.
The decision by the SAARC ministerial council to confer on the EU the role of observer is a splendid opportunity to develop cooperation between SAARC and the EU. Cooperation between the two was discussed at the Seventh EU-India Summit in Helsinki on 13 October.
The EU wants to improve the practical support it gives to SAARC. The Commission has already drafted a programme on economic cooperation with SAARC. The programme covers facilitation of trade, standards and cooperation between new businesses. The aim is to promote trade within the region by aiding the implementation of SAFTA, and this, it is hoped, will provide the impetus for improved political relations in the region. The SAARC Secretariat and the Member States of the EU intend to adopt this programme in the near future.
The Union is encouraging broad dialogue between India and Pakistan and hopes that trading and other relations will develop favourably, because that would promote stability in the whole region. We welcome the fact that there have been moves to increase trust between India and Pakistan recently, as a result of which freer contacts between people, direct bus and train connections and visits by members of parliament and sports teams have become possible.
The Indian and Pakistani presidents met in Havana this September. Relations between the two countries were discussed at general level at a summit meeting held on 13 October.
First of all I would like to thank the Council Presidency for the very detailed response to the question I tabled. I would, however, like one further specific piece of information. This goes back to my original question as to whether the particular issue in relation to Pakistan/India and Kashmir was actually specifically discussed at the EU Summit with India in Helsinki. The reason I ask that is because both those nations are having detailed discussions at Foreign Secretary level on 14 and 15 November. Is there a specific message to them from the Council?
President-in-Office of the Council. (FI) Madam President, I was indeed present most of the time at this summit, but I do not remember how the Kashmir question arose. I have had it confirmed to me, however, that this question was touched upon as part of the issue of regional stability and the situation in the region.
(LT) Madam President-in-Office, I have a question in relation to next week's visit of the delegation of the European Parliament to Kashmir by invitation of the Indian government.
What do you think the major states, primarily the United States and Russia, contribute to solving the problem of Kashmir and what else could the European Union do in this context?
President-in-Office of the Council. (FI) Madam President, regarding this question, as with many others that have been raised in this Chamber today, it has to be said that, as it concerns an issue between the two countries, it is essential that the parties themselves actively seek a solution. The Union and the other great powers can indeed support this process. As, however, I am answering questions here mainly on behalf of the Council, it is impossible for me to take a very strong view on behalf of the United States of America.
Subject: Labour camps and violation of workers' rights
In July 2006 the Italian police, in cooperation with Polish law enforcement authorities, closed down labour camps in southern Italy in which Polish workers were being kept by Italian employers under conditions which failed to meet basic health and hygiene standards or comply with basic labour law in Italy. Further investigations have revealed that this was not an isolated example and that workers in other regions of Italy and other EU Member States have encountered similar practices (failure to respect labour law provisions)
Will the Council take action to punish those responsible for this breach of workers' rights and will it take effective measures to prevent the establishment of such labour camps within EU territory in future?
President-in-Office of the Council. (FI) Madam President, the honourable Member raises an important issue in this question. The Council, and the Council since the amendments made to the Treaty, together with the European Parliament have delivered an extensive Community code in the area of safety and security at work. The Member States are responsible for implementing this code. The Council welcomes the fact that in the case referred to in the honourable Member's question, the Italian and Polish law enforcement agencies cooperated to close down the work camps referred to. Although we, like the honourable Member, are concerned about this, it has to be said that responsibility for overseeing implementation of Community legislation in the Member States lies with the Commission, not the Council.
(PL) Madam President, I have a question for the Presidency. Would it not be possible to activate mechanisms, perhaps through EUROJUST, that would facilitate the creation of a special monitoring unit, particularly in cases of suspected cooperation between local authorities, and even local police, and the organisers of criminal activities, such as the labour camps for citizens of Central and Eastern Europe?
President-in-Office of the Council. (FI) Madam President, the Community code that exists for this sector and the secondary legislation that has been added to it demands a guarantee of equal treatment of nationals of other Member States with regard to working conditions. It is a question of monitoring it, which is the task of the Member States' own authorities. In accordance with the principles of the rule of law and good governance, in the Union we have to expect these supervisory bodies also to act in accordance with the regulations, and insist on it.
- (LT) Mrs Lehtomäki, I would like to ask whether such camps in fact create a source of restriction for the free movement of persons. This is the situation the old Member States were in after the introduction of a transitional period for the new ones. By applying such a transitional period in Romania and Bulgaria, is it not encouraging illegal work?
President-in-Office of the Council. (FI) Madam President, the Member States take decisions on whether to apply transition periods for new Member States regarding the free movement of the workforce. There were also Member States which applied a period of transition in the previous round of enlargement, but no longer do so in this new round. The reason is the perception that it is still better for a workforce to move within the framework of common European rules than create arrangements for derogations. As I said in my answer to a previous question, equal treatment of the workforce is very well regulated, but of course we have to pay more and more attention to implementation and supervision.
(DE) Madam President, my criticism is not directed at you, for I hold the way you run Question Time in high regard, but I really would like you to cast your mind back to Monday, when we determined the order in which business was to be conducted this week. The Conference of Presidents envisaged that Question Time would last one and a half hours; then the President reduced it to an hour. Several Members protested at this, and there was no vote on it, and so I have worked on the assumption that we have available to us for Question Time the hour and a half that we are rightly due.
I would like to ask whether the Council might remain for another quarter of an hour or twenty minutes, or is there a trade union for Council presidencies that forbids them from answering questions after seven in the evening? Questions to the Council used to begin after 9 p.m, and that worked like a dream, with the Council staying until the following day. To sum up, I think there is something wrong with this way of going about things.
Mr Posselt, much as I am delighted by your compliment, you are wrong about our debate on Monday, since it concerned the agenda rather than the Rules of Procedure, and it was the agenda that was the subject of a vote. You can check that again in the Minutes.
We should all take Question Time seriously - or more seriously than we do - as an important prerogative of Members, and we should all work together to ensure that it is not dropped from the agenda too frequently.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.05 p.m and resumed at 9.00 p.m.)